Citation Nr: 1132813	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  03-25 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.

(The issue of entitlement to service connection for the cause of the Veteran's death is addressed in a separate decision).  


REPRESENTATION

Appellant represented by:	William R. Fletcher, III, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to March 1980.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefit sought on appeal.

In May 2002, the RO denied the Veteran's claim of service connection for hepatitis C.  After an appeal was perfected, the Board remanded the claim in November 2004 for further development.  The Veteran's claim was remanded again in March 2007, in order to schedule him for a personal hearing.  

In regards to the Veteran's underlying service connection claim for hepatitis C, he and the appellant appeared and testified at a Travel Board hearing at the Montgomery RO in August 2007.  A transcript is of record.  

In November 2007, the Board denied service connection for hepatitis C.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2008 Joint Remand (joint motion), the Court vacated the Board's November 2007 decision, and remanded the Veteran's appeal to the Board.  The Veteran died in January 2009 prior to adjudication by the Board.  In November 2009, the Board dismissed the claim.  

In November 2009, the appellant filed a request for substitution of claimant.  See 38 U.S.C. § 5121A (West 2002 & Supp. 2010) (providing the opportunity for substitution of individuals eligible to receive accrued benefits in cases where the claimant dies on or after October 10, 2008); see also Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (holding that when an appellant dies during the course of an appeal to the Court, substitution may be appropriate if the moving party would be eligible to receive accrued benefits based upon the appeal).  In June 2011, the RO granted the appellant substitution in the appeal.  Thus, the current appeal is as identified on the title page of this decision and the appellant is the appropriate claimant.  

In light of the Court's order, a remand of this matter is necessary.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the appellant has been substituted as the claimant in Veteran's service connection claim for hepatitis C pending at the time of his death.  

In the joint motion prior to the Veteran's death, the Court noted that the Board failed to consider lay testimony in reaching its decision, and failed to discuss whether a volunteer medic (the Veteran) was credible and competent to report that in-service exposure to blood likely infected him with the virus.  Ultimately, the Court indicated that the Board provided inadequate reasons and bases for its denial.  Further, the Court noted that the Board relied upon a VA examination report that did not consider the Veteran's lay statements regarding possible risk factors leading to exposure.  

The Board finds that upon review of the evidence of record, and in light of the joint motion, that a remand is necessary to obtain a VA examination/records review that takes in to consideration the lay testimony provided by the Veteran prior to his death.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the claims folder to an appropriate medical professional for the purpose of obtaining an opinion addressing the nature and etiology of the Veteran's claimed hepatitis C.  The examiner is asked to provide an opinion as to whether the Veteran's hepatitis C was at least as likely as not related to his period of service.  In so opining, the examiner is asked to comment on the Veteran's lay testimony both in statements submitted to VA and hearing testimony, as well as his contentions that he was a "volunteer medic" and provided first aid care during field exercises.  The examiner is also asked to comment on the private treatment records, dated in 2002, that note a history of intranasal cocaine use during service in the 1970s.  

The examiner should provide rationale for all opinions given.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary and procedural development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The appellant is free to submit any additional evidence and/or argument she desires to have considered in connection with her current appeal.  No action is required of the appellant until she is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


